IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JEAN FERULLO                               : No. 552 MAL 2017
                                           :
                                           :
             v.                            : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
                                           :
MARINE M. PONENTE SR. AND JUDE             :
ENTERPRISES, INC.                          :
                                           :
                                           :
PETITION OF: MARINE M. PONENTE             :
SR.                                        :


                                     ORDER



PER CURIAM

      AND NOW, this 14th day of February, 2018, the Petition for Allowance of Appeal

is DENIED and Respondent’s Motion to Quash is dismissed.